DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	Please do not hesitate to contact Examiner Mudd if you have any questions regarding this correspondence and/or replying. 

Election/Restrictions
Applicant's election with traverse of “western saddle grip” in the reply filed on August 2nd, 2021 is acknowledged.  The traversal is on the ground(s) that the underlying utility for the proposed species remains the same.  This is not found persuasive because of multiple 112(b) rejections for clarity issues, the embodiments are structurally different, and the search and keyword queries are significantly divergent based on the structural differences and as such the examiner maintains that there is a search and examination burden.
The requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show removable clamps 104 and 105 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the 
Claim Objections
Claims 2, 3, 4, 5, 6, 12 and 14 are objected to because of the following informalities:  
Claims 2, 3, 4, 5, 6, and 12 contain drawing reference numbers.  As per MPEP 608.01(m) should be enclosed in parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.
Claim 14 is written as an independent claim, however for the purpose of Examination, the Examiner is interpreting it depends upon claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-15 rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claims are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
Claim 2 recites the limitation “fishing line guides” in line 4, and the limitation “fly rod” in line 5, and the limitation “fly reel” in line 6.  There is insufficient antecedent basis for these limitations in the claim.
Regarding claim 3, the phrase "may have" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Also, Claim 3 recites the terms “cowl compression” and “anchor screw” which are not defined in the claims or specifications and one of ordinary skill in the art would not know their meaning.
claim 4, the term “towards” is a relative term and one of ordinary skill in the art would not know its meaning.
Additionally, the phrase "may have" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Additionally, the term “more remote” is a relative term and one of ordinary skill in the art would not know its meaning.
Claim 4 recites the limitation “cover piece” in line 4. There is insufficient antecedent basis for these limitations in the claim.
Regarding claim 10, the phrases "may form" and “may form” render the claim indefinite because it is unclear whether the limitations following the phrases are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 12, the phrases “may lie” and “may also” render the claim indefinite because it is unclear whether the limitations following the phrases are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 13, the term “may” renders the claim indefinite because it is unclear whether the limitations following the term are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 14 recites the limitation “bait, lure, spin and fly casting rod attachments” in line 1, and the limitation “handle” in line 2.  There is insufficient antecedent basis for these limitations in the claim.  The term “may have” renders the claim indefinite as it is unclear if the claim requires this element or not.  
claim 15, the term “suitable” is a relative term and one of ordinary skill in the art would not know its meaning.  This claim fails to clearly indicate the metes and bounds of what Applicant wishes to define as his invention rendering it indefinite.  The claim fails to link structure with the plurality of possible uses.  For the purpose of examination, it appears Applicant is merely indicating the handle is capable of being used for other devices which require a handle.


Antecedent Basis
The claims are replete with lack of antecedent basis issues (see MPEP 2173.05(e)). Generally, the first time a claim element is introduced “a” or “an” (as grammatically appropriate) should be used. When subsequently referring back to a claim element already introduced “the” or “said” is used to make it clear which element precisely is being referred to.

Claim Drafting Assistance
Examiner wishes to direct applicant's attention to publicly available claim drafting assistance available at https://www.uspto.gov/patents-application-process/inventor-info-chat#step3 (see the February 15, 2018, program titled “Claim Drafting”).

Obviously Informal Case
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. This case is considered to be Obviously Informal (see MPEP 702.01). 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1, 2, 3, 4, 5, 7, and 14 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Duda (US Pub. 2016/0198688 A1).
Regarding claim 1, Duda discloses a rod handle is composed of a: 
reel seat (Fig. 1, reel seat 106); 
the fore, or fighting, mid, and fly, or rear, grip sections and attachment points for connecting fishing rods and handle extensions appropriate to the desired fishing action (Fig. 1, handle 105 can be considered to possess a fore, mid, and rear grip section). 
claim 2, Duda discloses the casting rods are attached at the casting end (Fig. 1, rod 102 is attached to the handle at rod bracket 104), with the fishing line guides oriented to accommodate the bait and spin casting reels, respectively, as affixed to the reel seat (Fig. 1, the handle 105 is shaped so that it can accommodate a reel). The fly rod is attached at the rear end with the line guides oriented to the downward position of the fly reel and reel seat (Fig. 1, rod 102 is attached to the handle at rod bracket 104).
Regarding claim 3, Duda discloses the fishing rod handle may have the fishing rods attached to the casting end and rear ends of the handle via a cowl compression attachment fixed to the handle via a drilled and tapped anchor screw, or discrete mounts installed within the handle operating via bayonet, friction, spring loaded and threaded anchoring members, or equivalents (Pg. 3, [0037]: “The rod 102 is fastened to the rod mount 112 on the rod bracket 104 to offset the center of the rod 102 from the handle 105. In some embodiments, the rod mount 112 is hollow to allow a fishing line to pass from reel 108 into the proximal end 109 of rod 102. In some embodiments, the rod mount 112 is a tube that is capable of receiving the proximal end 109 of the rod 102. In those embodiments, the rod 102 is secured within the rod mount 112 by glue, set screw, fasteners, friction fit or other means of attachment. In some embodiments, the rod 100 may be attached to the top of rod mount 112 or secured in a groove therein, or a number of other configurations”).
Regarding claim 4, Duda discloses the fishing rod handle may have the reel seat with a fixed notch established at both longitudinal ends, to anchor one end of the reel stand, with the other end of the reel stand held in place by a moveable and adjustable 
, with cover piece, elements 104 and 105, to accommodate the raised cross-section of the reel's stand. 
The bait and spin casting reels will be located towards the middle grip end of the reel seat, more proximate to the primary hand position (Fig. 1, reel 108 can be considered to be located towards the middle grip). 
The fly casting reels will be located at the reel seat end nearest the fighting grip, more remote to the primary hand position (Fig. 1, reel 108 can be considered to be located towards the middle grip).

Regarding claim 5, Duda discloses the fishing rod handle will have finger, thumb and palm rests and guides aligned towards the mid-grip and on the opposing diameter of the handle from the reel seat, suitable for the orientation of the rod handle as the handle supports bait, spin and fly fishing casting actions.
Regarding claim 7, Duda discloses the finger, thumb and palm rests and guides serve to emphasize the design influence for an alignment with the user's hand, thereby enhancing power and control of the manual operation with less fatigue, while returning the long slender fishing rod influence to the rod design (Fig. 1, handle 105 contains finger, thumb, and palm rests).
Regarding claim 14, Duda discloses the bait, lure, spin and fly casting rod attachments may have independent and different alignments with the handle's 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 8, 9, 10, 11, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Duda (US Pub. 2016/0198688 A1).
Regarding claim 6, Duda discloses the claimed invention but does not disclose the finger, thumb and palm rests and guides may demonstrate alternate longitudinal and cross-sectional profiles in height, length, width, taper and surface contouring suitable for the fishing action and the hand positioning on the handle by the angler and sport users. It would have been an obvious matter of design choice to make the different portions of the fishing rod handle of whatever form or shape was desired or expedient to provide for In re Dailey et al., 149 USPQ 47.
Regarding claim 8, Duda discloses the claimed invention but does not disclose the rod handle cross-section may vary along the length of the rod handle in accordance with the anticipated hand position and actual fishing demands. Further, the cross-section may be circular in nature, elliptical, oval, a hybrid, and tapered, as well as contoured to accommodate individual preferences. The cross-section may shift along the length of the handle in anticipation of shear forces, bending Page 2Title: Multi-Use Fishing Rod Handle and Hand Tool HandleApplicant Name: Joseph Lee Hutchins Jr. (Continued)moments and section modulus of the handle, as well as the unique attributes with each human hand. It would have been an obvious matter of design choice to make the different portions of the fishing rod handle of whatever form or shape was desired or expedient to provide for an ergonomic grip. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Regarding claim 9, Duda discloses the claimed invention but does not disclose the generally cylindrical shape and surfaces of the rod handle are anticipated to include embodiments modified to accommodate the palm of the hand, fingers and thumb along the grip for each of the fishing positions contemplated. It would have been an obvious matter of design choice to make the different portions of the fishing rod handle of whatever form or shape was desired or expedient to provide for an ergonomic grip. A change in form or shape is generally recognized as being within the level of ordinary In re Dailey et al., 149 USPQ 47.
Regarding claim 10, Duda discloses the claimed invention but does not disclose the generally cylindrical shape of the fishing rod handle has a longitudinal axis that may form an angle of intercept with the longitudinal centerline of the fishing rod from 0° to 150. The point of interception between the longitudinal centerlines of the handle and the rod may be found along the handle centerline consistent with the control, agility and ease of use in fishing. It would have been an obvious matter of design choice to make the different portions of the fishing rod handle of whatever form or shape was desired because the noted configuration might be the optimal method of construction. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Regarding claim 11, Duda as modified discloses the claimed invention in addition to the center of the point of attachment for the fishing rod, through which passes the longitudinal centerline of the fishing rod, may be offset above, below or laterally from the longitudinal centerline of the handle consistent with the control, agility and ease of use in fishing (Fig. 1, the centerline of the rod 102 is offset from the centerline of the handle 105).
Regarding claim 12, Duda as modified discloses the claimed invention in addition to the longitudinal centerline axis of the reel seat may lie parallel to the longitudinal centerline of the handle and of the rod (Fig. 1, the centerline of the rod 102 is offset from the centerline of the handle 105 but still substantially parallel). The reel seat longitudinal centerline axis may also be modified to intersect either the fishing 
Regarding claim 13, Duda as modified discloses the claimed except for the surfaces of the fishing rod handle may be uniform or may vary across the handle, including ribbed and tapered contouring, while accommodating the finger, thumb and palm rests and guides, as well as the reel seat and fishing rod connections and handle extension.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a textured surface on the handle to prevent slipping, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Duda (US Pub. 2016/0198688 A1) in view of Qualizza (US Pub. 2009/0163288 A1).
Regarding claim 15, Duda as modified discloses the claimed except for the finger, thumb and palm rests and guides, may also be suitable for other hand tool and hand operated controls for machinery and equipment, where handles may be used in one orPage 3Title: Multi-Use Fishing Rod Handle and Hand Tool Handle Applicant Name: Joseph Lee Hutchins Jr. (Continued)more operating directions and purposes as taught by Qualizza (Abstract, lines 1-2: “A shaft structure with an adjustable stiffness is provided for golf clubs, fishing rods and like apparatuses”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handle of Duda to be used for the .

Conclusion
A glossary of terms used in this action can be found on the USPTO website at:
http://www.uspto.gov/learning-and-resources/glossary#
When responding to this action, please keep the following in mind:
A proper reply requires a specific format for any amendments.  A USPTO Sample Reply to Office actions can be found at: http://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf
Prior art may be accessed using: http://patft.uspto.gov/ and http://appft.uspto.gov/netahtml/PTO/search-bool.html
Also, please see MPEP 714(II)(C) for additional guidance on making a proper amendment to the claims.  Applicant is urged to follow proper amendment practice to avoid any delays in prosecution.  
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
All amendments of the drawings or specification, and all additions thereto must not include new matter beyond the original disclosure. Matter not found in either, involving a departure from or an addition to the original disclosure, cannot be 
Pay close attention to any time periods for response and fees set forth in this action.  Fees and time periods cannot be waived.
All formal replies to Office Actions must be submitted via mail, fax or EFS web.  Formal replies cannot be submitted via e-mail.  
Label each page of the reply with the application number.
Sign all submissions (on the last page). Please note that a proper s- signature requires Applicant’s name within forward slashes and the signer’s name must be: 
(A) Presented in printed or typed form preferably immediately below or adjacent the S-signature, and 
(B) Reasonably specific enough so that the identity of the signer can be readily recognized.
For example: 
    PNG
    media_image1.png
    80
    108
    media_image1.png
    Greyscale
 or 
    PNG
    media_image2.png
    76
    144
    media_image2.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY HOOPER MUDD whose telephone number is (571)272-5941.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642                                                                                                                                                                                                        

/HENRY HOOPER MUDD/Examiner, Art Unit 3642